Exhibit 10.1

 

 

AMENDMENT NO. 3

TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

This AMENDMENT NO. 3 TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
is dated as of October 1, 2018 (this “Amendment”), among P&F INDUSTRIES, INC., a
Delaware corporation (“P&F”), FLORIDA PNEUMATIC MANUFACTURING CORPORATION, a
Florida corporation (“Florida Pneumatic”), HY-TECH MACHINE, INC., a Delaware
corporation (“Hy-Tech” and together with P&F and Florida Pneumatic,
collectively, the “Borrowers” and each, a “Borrower”), JIFFY AIR TOOL, INC., a
Delaware corporation (“Jiffy”), ATSCO HOLDINGS CORP., a Delaware corporation
(“ATSCO”), BONANZA PROPERTIES CORP, a Delaware corporation (“Properties”),
CONTINENTAL TOOL GROUP, INC., a Delaware corporation (“Continental”),
COUNTRYWIDE HARDWARE, INC., a Delaware corporation (“Countrywide”), EMBASSY
INDUSTRIES, INC., a New York corporation (“Embassy”), GREEN MANUFACTURING, INC.,
a Delaware corporation (“Green”), PACIFIC STAIR PRODUCTS, INC., a Delaware
corporation (“Pacific”), WILP HOLDINGS, INC., a Delaware corporation (“WILP”),
EXHAUST TECHNOLOGIES, INC., a Delaware corporation, and WOODMARK INTERNATIONAL,
L.P., a Delaware limited partnership (“Woodmark”, and together with Jiffy,
ATSCO, Properties, Continental, Countrywide, Embassy, Green, Pacific and WILP,
collectively, “Guarantors” and each, a “Guarantor”) the financial institutions
party to this Amendment as lenders (collectively, “Lenders”), and CAPITAL ONE,
NATIONAL ASSOCIATION, a national banking association, as agent for the Lenders
(“Agent”)

RECITALS:

 

A.                 Borrowers, Guarantors, the lenders from time to time party
thereto (collectively, the “Lenders”) and Agent have entered into the Second
Amended and Restated Loan and Security Agreement dated as of April 5, 2017 (as
amended, restated, supplemented, or otherwise modified from time to time
immediately prior to the effectiveness of this Amendment, the “Loan Agreement”).
Capitalized terms used and not otherwise defined herein shall have the meanings
ascribed to them in the Loan Agreement.

 

B.                  Borrowers have requested that Agent and the Lenders amend
certain provisions of the Loan Agreement.

 

C.                  Subject to the terms and conditions set forth below, Agent
and the Lenders party hereto are willing to amend the Loan Agreement as set
forth herein.

 

In furtherance of the foregoing, the parties agree as follows:

 

Section 1. AMENDMENT. Subject to the covenants, terms and conditions set forth
herein and in reliance upon the representations and warranties set forth herein,
the existing Section 10.2.4 of the Loan Agreement is hereby amended by deleting
Section 10.2.4 in its entirety and replacing it with the following:

 

““10.2.4 Distributions; Upstream Payments; Executive Compensation. Declare or
make any Distributions or pay executive compensation, except (a) Upstream
Payments, (b) Distributions of Equity Interests that do not result in a Change
of Control, (c) executive compensation, including incentive compensation, and
management and directors’ fees and expenses consistent with past practice and,
in the case of incentive compensation, with any incentive plans approved by the
Board of Directors of P&F as set forth on Schedule 10.2.4 or as subsequently
approved by such Board (or a committee thereof) and such Board’s independent
compensation consultant reasonably satisfactory to Agent, (d) commencing January
1, 2017, Distributions in the form of the redemption or repurchase of the Equity
Interests of P&F in an amount not to exceed $1,000,000 in any Fiscal Year,
provided further that (x) Availability is not less than $2,500,000 after giving
effect to any such Distribution and (y) for any month in which any such
Distribution is made, the Fixed Charge Coverage Ratio shall be determined as if
a Reporting Trigger Period were in effect (i) as of such month end (i.e.
determined for the then ending twelve month period) and (ii) for each of the
eleven (11) month ends thereafter, and Borrower Agent shall deliver to Agent
within 30 days (or such longer period as Agent may allow) of each such month
end, a certificate of a Senior Officer of the Borrower Agent, in form and
substance reasonably satisfactory to the Agent, certifying that all of the
requirements set forth above were satisfied with respect to the Distribution(s)
made (if any) during such month, together with a reasonably detailed calculation
of the Fixed Charge Coverage Ratio as of such month end, (e) commencing with the
Fiscal Quarter ending March 31, 2016, quarterly Distributions to the holders of
the Equity Interests of P&F in an amount not to exceed the lesser of $0.05 per
share or $200,000; or create or suffer to exist any encumbrance or restriction
on the ability of a Subsidiary to make any Upstream Payment, except for
restrictions under the Loan Documents, under Applicable Law or in effect on the
Closing Date as shown on Schedule 9.1.15.”;

 

 

 

 



The amendment to the Loan Agreement is limited to the extent specifically set
forth above and no other terms, covenants or provisions of the Loan Agreement
are intended to be affected hereby.

 

 

Section 2. CONDITIONS PRECEDENT. The parties hereto agree that the amendment set
forth in Section 1 above shall not be effective until the satisfaction of each
of the following conditions precedent:

 

(a)       Documentation. Agent shall have received (i) a counterpart of this
Amendment, duly executed and delivered by Borrowers, Guarantors and all of the
Lenders then party to the Loan Agreement, and (ii) such other documents and
certificates as Agent or its counsel may reasonably request relating to the
organization, existence and good standing of Obligors, the authorization of this
Amendment and any other legal matters relating to any Obligor or the
transactions contemplated hereby.

 

(b)       Fees and Expenses. All fees and expenses of counsel to Agent estimated
to date shall have been paid in full (without prejudice to final settling of
accounts for such fees and expenses).

 

Section 3. REPRESENTATIONS AND WARRANTIES.

 

(a)       In order to induce Agent and the Lenders to enter into this Amendment,
each Borrower represents and warrants to Agent and the Lenders as follows:

 

(i)       The representations and warranties made by such Borrower in Section 9
of the Loan Agreement are true and correct on and as of the date hereof, except
to the extent that such representations and warranties expressly relate to an
earlier date in which case such representations and warranties are true and
correct on and as of such earlier date.

 

(ii)       No Default or Event of Default has occurred and is continuing or will
exist after giving effect to this Amendment.

 

 

 

 



(b)       In order to induce Agent and the Lenders to enter into this Amendment,
each Borrower and each Guarantor represents and warrants to Agent and the
Lenders that (i) this Amendment has been duly authorized, executed and delivered
by it and constitutes its legal, valid and binding obligation and (ii) the
execution, delivery and performance by each Borrower and each Guarantor of this
Amendment (w) do not require any consent or approval of, registration or filing
with, or any other action by, any Governmental Authority or third party, except
for (A) such as have been obtained or made and are in full force and effect or
(B) the failure of which to obtain would not reasonably be expected to result in
a Material Adverse Effect, (x) do not and will not violate any Applicable Law or
the Organic Documents of such Borrower or such Guarantor, except to the extent
that such violation would not reasonably be expected to result in a Material
Adverse Effect, (y) do not and will not violate or result in a default under any
indenture or any other agreement, instrument or other evidence of Material
Indebtedness, except to the extent that such default would not reasonably be
expected to result in a Material Adverse Effect, and (z) do not and will not
result in the creation or imposition of any Lien on any asset of any Obligor,
except Liens created under the Loan Documents.

 

Section 4. MISCELLANEOUS.

 

(a)       Ratification and Confirmation of Loan Documents. Each Borrower and
each Guarantor hereby consents, acknowledges and agrees to the amendment set
forth herein and hereby confirms and ratifies in all respects the Loan Documents
to which such Person is a party (including without limitation, with respect to
each Guarantor, the continuation of its payment and performance obligations
under the guaranties set forth in Section 15 of the Loan Agreement upon and
after the effectiveness of the amendment contemplated hereby and, with respect
to each Borrower and each Guarantor, the continuation and extension of the liens
granted under the Loan Agreement and Security Documents to secure the
Obligations). Except as expressly set forth herein, this Amendment (i) shall not
by implication or otherwise limit, impair, constitute a waiver of, or otherwise
affect the rights and remedies of the Lenders, or Agent under the Loan Agreement
or any other Loan Document, and (ii) shall not alter, modify, amend or in any
way affect any of the terms, conditions, obligations, covenants or agreements
contained in the Loan Agreement or any other Loan Document, all of which are
ratified and affirmed in all respects and shall continue in full force and
effect. Without limiting the generality of the foregoing, the Security Documents
and all of the Collateral described therein do and shall continue to secure the
payment of all Obligations of the Obligors under the Loan Documents, in each
case, as amended by this Amendment. This Amendment shall for all purposes
constitute a Loan Document.

 

(b)       Fees and Expenses. Borrowers shall pay on demand all reasonable costs
and expenses of Agent in connection with the preparation, reproduction,
execution, and delivery of this Amendment and any other documents prepared in
connection herewith, including, without limitation, the reasonable fees and
out-of-pocket expenses of counsel for Agent.

 

(c)       Headings. Section and subsection headings in this Amendment are
included herein for convenience of reference only and shall not constitute a
part of this Amendment for any other purpose or be given any substantive effect.

 

(d)       Governing Law; Waiver of Jury Trial. This Amendment shall be governed
by and construed in accordance with the laws of the State of New York, and shall
be further subject to the provisions of Sections 14.13, 14.14 and 14.15 of the
Loan Agreement.

 

(e)       Counterparts. This Amendment may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed to be an
original, and all of which when taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile or electronic transmission (including .pdf file) shall be
effective as delivery of a manually executed counterpart hereof.

 

 

 

 



(f)       Notices. All communications and notices hereunder shall be given as
provided in the Loan Agreement as amended hereby.

 

(g)       Entire Agreement. This Amendment, together with all the Loan Documents
(collectively, the “Relevant Documents”), sets forth the entire understanding
and agreement of the parties hereto in relation to the subject matter hereof and
supersedes any prior negotiations and agreements among the parties relating to
such subject matter. No promise, condition, representation or warranty, express
or implied, not set forth in the Relevant Documents shall bind any party hereto,
and no such party has relied on any such promise, condition, representation or
warranty. Each of the parties hereto acknowledges that, except as otherwise
expressly stated in the Relevant Documents, no representations, warranties or
commitments, express or implied, have been made by any party to the other. None
of the terms or conditions of this Amendment may be changed, modified, waived or
cancelled orally or otherwise except in a writing signed by Agent for such
purpose.

 

(h)       Enforceability; Severability. Should any one or more of the provisions
of this Amendment be determined to be illegal or unenforceable as to one or more
of the parties hereto, all other provisions nevertheless shall remain effective
and binding on the parties hereto. Any provision of this Amendment held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction

 

(i)       Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of each Borrower, each Guarantor, Agent, each Lender and their
respective successors and assigns (subject to Section 13 of the Loan Agreement).

 

(j)       Guarantor Acknowledgement. Each Guarantor hereby: (i) consents to this
Amendment and to the changes to the Loan Agreement to be effected by this
Amendment; (ii) acknowledges that this Amendment does not in any way modify,
limit, or release any of its obligations under the Loan Agreement; and (iii)
 acknowledges that its consent to any other modification to any Loan Document
will not be required as a result of the consent set forth in this Section 4
having been obtained, except to the extent, if any, required by the specific
terms of that Loan Document.

 

 

.

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

  

 

 

 

 

The following parties have caused this Amendment No. 3 to Second Amended and
Restated Loan and Security Agreement to be executed as of the date first written
above.

 

BORROWERS:

 

P&F INDUSTRIES, INC.

FLORIDA PNEUMATIC MANUFACTURING

CORPORATION

HY-TECH MACHINE, INC.

 

By:      /s/ Joseph A. Molino, Jr.

Name: Joseph A. Molino, Jr.

Title:   Vice President

 

Attention: Joseph A. Molino, Jr.

Telecopy:

 

GUARANTORS:

 

ATSCO HOLDINGS CORP.

JIFFY AIR TOOL, INC.,

BONANZA PROPERTIES CORP.,

CONTINENTAL TOOL GROUP, INC.

COUNTRYWIDE HARDWARE, INC.

EMBASSY INDUSTRIES, INC.

GREEN MANUFACTURING, INC.

PACIFIC STAIR PRODUCTS, INC.

EXHAUST TECHNOLOGIES, INC.

WILP HOLDINGS, INC.

 

By:    /s/ Joseph A. Molino, Jr.

Name: Joseph A. Molino, Jr.

Title:   Vice President

 

Attention: Joseph A. Molino, Jr.

Telecopy:

 

WOODMARK INTERNATIONAL, L.P.

 

By: Countrywide Hardware, Inc.

 

By:     /s/ Joseph A. Molino, Jr.

Name: Joseph A. Molino, Jr.

Title:   Vice President

 

Attention: Joseph A. Molino, Jr.

Telecopy:

 



AMENDMENT NO. 3 TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

Signature Page



 

 

 

AGENT AND LENDERS:

 

CAPITAL ONE, NATIONAL ASSOCIATION,

as Agent and Lender

 

 

By: /s/ Julianne Low

Name: Julianne Low

Title: Senior Director

 

 

 



 

AMENDMENT NO. 3 TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

Signature Page



 